THE THIRTEENTH COURT OF APPEALS

                                   13-19-00603-CR


                                 The State of Texas
                                          v.
                                Christopher Tumlinson


                                    On Appeal from the
                      28th District Court of Nueces County, Texas
                          Trial Court Cause No. 19FC-2529-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion.

      We further order this decision certified below for observance.

July 29, 2021